NUMBER 13-11-00528-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ROBERT M. DE LA ANGEL,                                                  APPELLANT,

                                           v.

THE STATE OF TEXAS,                               APPELLEE.
____________________________________________________________

              On appeal from the 24th District Court
                   of Refugio County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Garza and Benavides
                     Memorandum Opinion Per Curiam

      Appellant, Robert M. De La Angel, attempted to perfect an appeal from a

conviction for possession of marijuana. We dismiss the appeal for want of jurisdiction.

      Sentence in this matter was imposed on September 15, 1993. On August 9,

2011, appellant filed a notice of appeal. On August 15, 2011, the Clerk of this Court

notified appellant that it appeared that the appeal was not timely perfected and that the
appeal would be dismissed if the defect was not corrected within ten days from the date of

receipt of the Court=s directive. Appellant has not filed a response to the Court=s notice.

         Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1).

Where a timely motion for new trial has been filed, notice of appeal shall be filed within

ninety days after the sentence is imposed or suspended in open court. TEX. R. APP. P.

26.2(a)(2).

         This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a

timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the

appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998).

         Appellant=s notice of appeal, filed more than seventeen years after sentence was

imposed, was untimely, and accordingly, we lack jurisdiction over the appeal.           See

Slaton, 981 S.W.2d at 210. Appellant may be entitled to an out-of-time appeal by filing a

post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;

however, the availability of that remedy is beyond the jurisdiction of this Court. See TEX.

CODE CRIM. PROC. ANN. art. 11.07, ' 3(a) (Vernon 2005); see also Ex parte Garcia, 988
S.W.2d 240 (Tex. Crim. App. 1999).




                                              2
       The appeal is DISMISSED FOR WANT OF JURISDICTION.   Any pending

motions are dismissed as moot.

                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of October, 2011.




                                  3